DETAILED ACTION
The preliminary amendment filed on 02/05/2020 has been entered.
Drawings
The formal drawings filed on 02/05/2020 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a divisional/continuation of application PCT/JP2018/029843 filed 08/08/2018.
Information Disclosure Statement
The Information Disclosure Statement filed on 02/05/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEGORO ET AL. (6240780).
With regard to claim 1, Negoro et al. discloses a MEMS vibration element, comprising: a base unit 14; a fixed unit 15a fixed to the base unit 14; a movable unit 11a that is movable relative to the fixed unit 15a; and an elastic support unit 62 that elastically supports the movable unit 11a at the base unit 14, wherein: the elastic support unit 62 is made of a material (gold or silver) different from a material (silicon) of the fixed unit 15a and the movable unit 11a. Note figure 6 and page 10 lines 13-38 of Negoro et al.
With regard to claim 2, Negoro et al. discloses that: the elastic support unit 62 is made of a material (gold or silver) having a fracture toughness value higher than a fracture toughness value of the material constituting the fixed unit 15a and the movable unit 11a.  
With regard to claim 3, Negoro et al. discloses that: the elastic support unit 62 is made of metal (gold or silver).  
With regard to claim 4, Negoro et al. discloses that: the elastic support unit 62 is made of a material (gold or silver) having a fracture toughness value of 10 [MPa-ml/2] or higher.  
With regard to claim 5, Negoro et al. discloses that: the fixed unit 15a and the movable unit 11a are made of silicon.  
With regard to claim 6, Negoro et al. discloses that: the fixed unit 15a and the movable unit 11a constitute a comb structure.  
With regard to claim 8, Negoro et al. discloses a method of a MEMS vibration element, comprising: forming a base unit 14; forming a fixed unit 15a; forming a moving unit; forming an elastic support unit 62 of a material (gold or silver) different from a material of the fixed unit 15a and the movable unit 11a; connecting one end of the elastic support unit 62 to the base unit 14; and connecting the other end of the elastic support unit 62 to the movable unit 11a. Note figure 6 and page 10 lines 13-38 of Negoro et al.
With regard to claim 9, Negoro et al. discloses that: the elastic support unit 62 is made of a material (gold or silver) having a fracture toughness value higher than a fracture toughness of the material (silicon) of the fixed unit 15a and the movable unit 11a.  
With regard to claim 10, Negoro et al. discloses that wherein: the fixed unit 15a and the movable unit 11a are formed by photolithography.  
With regard to claim 11, Negoro et al. discloses that: in the photolithography, the fixed unit 15a, the movable unit 11a, and a coupling portion for coupling the fixed unit 15a and the movable unit 11a are made of a same base material; and after one end of the elastic support unit 62 is connected to the base unit 14 and the other end of the elastic support unit 62 is connected to the movable unit 11a, the coupling portion is removed to separate the fixed unit 15a and the movable unit 11a.  
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826